DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(a) rejection of claims 1-6, 8-12, and 17-18 is withdrawn in view of applicants’ claim amendments. 
The preceding 35 U.S.C. 112(b) rejection of claims 1-6, 8-12, and 17-18 regarding the recitation of “essentially parallel” in claim 1 is withdrawn in view of applicants’ claim amendments.  

The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-6, 8-12, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The term "substantially fills" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially fills" is not defined by the claim, the specification does As amended, claim 1 recites, inter alia, that “the batch of vertical substrates substantially fills the bottom part of the reaction chamber.”  However, at least Figs. 2-3 and 11-13 clearly show that there is a gap around the substrate holder (160) itself.  Thus, it is unclear how much space the substrate holder must occupy within the reaction chamber in order to be considered as substantially filling the reaction chamber.  For examination purposes it is assumed that any spaced arrangement of the substrate holder which fills the majority of the reaction chamber may be considered as substantially filling the bottom part of the reaction chamber.  Dependent claims 2-6, 8-12, and 17-18 are similarly rejected due to their direct or indirect dependence on claim 1.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-12, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13, 16-17, and 19 of U.S. Patent No. 10,041,169 (hereinafter “the ‘169 patent”) in view of U.S. Patent Appl. Publ. No. 2006/0196418 to Lindfors, et al. (hereinafter “Lindfors”).  Although the claims at claims 11-13, 16-17, and 19 of the ‘169 patent recite substantially all of the limitations recited in claims 1-6 and 11-12 of the instant application.  
Regarding claim 1, independent claim 11 of the ‘169 patent does not explicitly recite that the reaction chamber is sized such that the substrate holder substantially fills the bottom part of the reaction chamber.  However, in Figs. 12-13 and ¶¶[0092]-[0095] Lindfors teaches an embodiment of an ALD system in which the reaction chamber (204) is sized such that the susceptor (1214) and substrates (1304) substantially fill the bottom part of the reaction chamber (204).  Alternatively, it would have been within the capabilities of an ordinary artisan to increase the number of substrates (1304) present therein and/or to configure the size of the reaction chamber (204) such that it conforms to the number of substrates supported by the substrate holder with the motivation for doing so being to maximize the number of substrates that can be processed and/or minimize the amount of dead or excess space within the reaction chamber.  Thus, based on the teachings of Lindfors an ordinary artisan would readily recognize that the substrate holder carrying the vertically arranged substrates of claim 11 of the ‘169 patent may be configured to substantially fill the bottom part of the reaction chamber with the motivation for doing so being to provide a chamber which better conforms to the cross-sectional shape of a batch of vertically oriented substrates and reduces the amount of dead space present within the reaction chamber.  
Regarding claims 8-10, claim 11 of the ‘169 patent does not explicitly recite the configuration of the reactor as claimed.  However, in at least Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] Lindfors teaches an analogous embodiment of an .  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-6, 8-12, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2006/0196418 to Lindfors, et al. (hereinafter “Lindfors”) in view of Japanese Patent Appl. Publ. No. JP 61025118 to Shiotani, et al. (“Shiotani”). 
Regarding claim 1, Lindfors teaches an atomic layer deposition reactor (see, e.g., the Abstract, Figs. 1-2 & 8-13, and entire reference), comprising:
a top-load reaction chamber with a reaction space configured to receive a substrate holder, configured to carry a batch of substrates placed next to each 
an at least one in-feed line, configured for feeding precursor vapor into the reaction space containing the substrates (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates); and 
wherein the reactor is configured for depositing material on substrate surfaces by establishing a vertical top-to-bottom flow of precursor vapor through the entire reaction space (see, e.g., Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that deposition on substrates (1304) provided within the reaction space (804) occurs as a result of precursor gases flowing in a vertical top-to-bottom direction within the reaction chamber (204) while exiting through exhaust guide (206)), 
wherein the reaction chamber is sized such, that the substrate holder carrying the batch of substrates substantially fills the bottom part of the reaction chamber, upon being received therein (see, e.g., Figs. 12-13 and ¶¶[0092]-[0095] which teach that the reaction chamber (204) is sized such that the susceptor (1214) and substrates (1304) substantially fill the bottom part of the reaction chamber (204); alternatively, it would have been within the capabilities of an ordinary artisan to increase the number of substrates (1304) present therein and/or to configure the size of the reaction chamber (204) such that it conforms to the number of substrates supported by the substrate holder with the motivation for doing so being to maximize the number of substrates that can be processed and/or minimize the amount of dead or excess space within the reaction chamber).  
Lindfors does not explicitly teach that the reaction space is configured to receive a batch of vertical substrates and that precursor vapor flows between said vertical substrates along each surface of each substrate in essentially same vertical, top-to-bottom direction.  However, in Fig. 1 and the Abstract Shiotani teaches an embodiment of a vapor deposition system comprised of a vertical reaction tube (11) wherein a plurality of wafers (A) are arranged vertically on a table (17) and held in place by means of a holder (16).  A reaction gas (G) is supplied from a gas supply port (13), travels in-between the vertically placed wafers (A) from an upper end of reaction tube (11), along a surface of each wafer (A), and out through an exhaust pipe.  Thus, an ordinary artisan would look to the teachings of Shiotani and would readily recognize that substrates utilized in the system of Lindfors may be arranged vertically within the reactor with the motivation for doing so being to, for example, provide an alternate configuration which permits prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Lindfors teaches that the batch of vertical substrates is configured to occupy essentially an entire reaction space of the reaction chamber upon being received there-into (see, e.g., Fig. 12 which shows that the substrate holder (1214) fills essentially the entire reaction space (804) or, alternatively, an ordinary artisan would be motivated to configure the substrate holder (1214) to fill substantially the entirety of the reaction space (804) in order to minimize dead space and maximize the number of wafers processed in each batch).
Regarding claim 3, Lindfors and Shiotani teach that the batch of vertically oriented substrates comprises at least two wafers (see, e.g., at least Fig. 12 of Lindfors which teaches that the batch comprises at least two wafers; alternatively Fig. 1 of Shiotani 
Regarding claim 4, Lindfors teaches that at a top side thereof, a lid via which the batch of vertical substrates is loaded into the reaction chamber and unloaded therefrom (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach a movable lid (304) which permits a plurality of susceptors (114) carrying a batch of substrates (1304) placed next to each other in a parallel manner to be loaded and unloaded through a top side of an atomic layer deposition reactor chamber body (204) and into a reaction space (804)).
Regarding claim 5, Lindfors teaches that the lid is configured separable from the reactor (see, e.g., Figs. 8-13 and ¶¶[0082]-[0095] which teach that the lid (304) is movable and, hence, is separable from the chamber body (204)).  
Regarding claim 6, Lindfors teaches that precursor vapor is guided into the reaction chamber through the lid (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 8, Lindfors teaches that the reactor is configured to receive precursor vapor arriving from a horizontal direction, and to further guide precursor vapor into the reactor chamber in a vertical top-to-bottom direction (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided 
Regarding claim 9, Lindfors teaches an expansion volume configured to receive precursor vapor entering thereinto and a distribution part configured to distribute precursor vapor from the expansion volume into the reaction chamber (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 10, Lindfors teaches that the reactor is configured to receive precursor vapor, arriving from a horizontal direction, into the expansion volume, and to further guide precursor vapor into the reaction chamber, through the distribution part, in a vertical top-to-bottom direction (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), 
Regarding claim 11, Lindfors teaches that the reactor is configured for depositing a thin film simultaneously on all substrate surfaces (see, e.g., at least Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that the reaction chamber (204) is configured to simultaneously deposit a thin film on all substrates (1304) provided within the reaction space (804)).
Regarding claim 12, Lindfors teaches that the reactor is configured for depositing a thin film on substrate surfaces by sequential self-saturating surface reactions (see, e.g., at least Figs. 2 & 12-13 as well as ¶¶[0071]-[0072], and ¶¶[0092]-[0095] which teach that the reaction chamber (204) is configured as an atomic layer deposition (ALD) reactor which performs film growth via sequential self-saturating surface reactions).  
Regarding claim 17, Lindfors teaches that precursor vapor is guided into the reaction chamber through a reactor chamber top flange (see, e.g., Figs. 2 & 8-9, ¶¶[0071]-[0072], and ¶¶[0082]-[0088] which teach that the precursor gases are guided from the lower flange (114) along in-feed lines (208) and (210) in a vertical direction from a bottom side of the reactor; precursor gases from in-feed lines (208) and (210) are then fed to lid (304), make a 90° turn towards the horizontal direction within entrance conduits (812) and (818), enter an expansion volume (802), and then make another 90° turn before passing through a mesh (810) and entering the reaction space (804) containing the substrates).
Regarding claim 18, Lindfors teaches a vacuum chamber configured to accommodate the reaction chamber and comprising a vacuum chamber lid integrated with a reaction chamber lid, thereby forming a lid system (see, e.g., Figs. 1-4 & 12-13, ¶¶[0069]-[0074] and ¶¶[0092]-[0095] which teach a vacuum chamber (102) which accommodates the reaction chamber (204) with Fig. 3 teaching a specific embodiment in which a vacuum chamber lid (302) is integrated with a reaction chamber lid (304) via a fastener (316), thereby forming a lid system).  

Response to Arguments
Applicant’s arguments filed January 21, 2022, have been considered, but are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  
Applicant argues that the recitation of a substrate holder which “substantially fills the bottom part of the reaction chamber” clearly sets forth the metes and bounds of the claim because Figs. 2 and 3 have “appropriately-spaced substrates” and there is not enough space between the substrate holders (160) and the walls of the reaction chamber to permit an increase in size or to accommodate additional substrates.  See applicants’ 1/21/22 reply, pp. 6-7.  Applicant’s argument is noted, but is unpersuasive since it is unclear how it is determined what spacing is required for the substrates to be considered as “appropriately-spaced.”  Figures 2-3 of the instant application clearly show that there is a gap around the substrate holder (160) and, hence, the substrate holder itself does not completely fill all of the available space within the chamber body (110).  Furthermore, the spacing between substrates in Figs. 2-3 can be further reduced such that one or more 
Applicants argue that Shiotani cannot be combined with Lindfors because doing so would change the principle of operation of Lindfors.  Id. at pp. 8-10.  Applicant’s argument is noted, but remains unpersuasive.  Operation of the deposition system of Lindfors requires that precursor gases flow over a surface of the substrate and this occurs regardless of whether the substrates are vertically or horizontally oriented.  Thus, the principle of operation is the same regardless of whether the substrates are oriented horizontal or vertical.  It is also pointed out that in at least Figs. 8-9 Lindfors teaches an embodiment in which the precursor gases flow through a mesh (810) and onto a surface of the substrate (314).  Thus, the gas delivery system in Figs. 8-9 is certainly compatible with the use of a plurality of vertically oriented substrates as taught by Shiotani since precursor gases flowing downwards through the mesh (810) will flow downwards and over the surfaces of the vertically oriented substrates.  Moreover, as noted in the Response to Amendment section of the October 21, 2021, non-final Office Action, the Examiner’s position is supported by at least Figs. 1-2 and ¶¶[0029]-[0043] of U.S. Patent Appl. Publ. No. 2001/0014371 to Vaino Kilpi which teach an analogous embodiment of an ALE apparatus in which a plurality of vertically oriented substrates (4) supported by 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH A BRATLAND JR/           Primary Examiner, Art Unit 1714